E. BRYAN WILSON
Acting United States Attorney

STEVEN E. SKROCKI
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: steven.skrocki@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

                                        )   Case No. 3:21-mj-00501-MMS
                                        )
                                        )   COUNT 1
                                        )   ENTRY TO CLOSED AREA OF
                                        )   BROOKS FALLS IN KATMAI
  UNITED STATES OF AMERICA,
                                        )   NATIONAL PARK
                                        )      Vio. 36 C.F.R. § 13.1226 and 18
                          Plaintiff,
                                        )   U.S.C. § 1865(a)
                                        )
          v.
                                        )   COUNT 2
                                        )   DISORDERLY CONDUCT-
  DAVID J. ENGELMAN,
                                        )   CREATING A HAZARDOUS
  RONALD J. ENGELMAN II, AND
                                        )   CONDITION IN KATAMAI
  STEVEN RODERICK THOMAS,
                                        )   NATIONAL PARK
                                        )    Vio. 36 C.F.R § 2.34(a)(4) and 18
                          Defendants.
                                        )   U.S.C. § 1865(a)
                                        )
                                        )   COUNT 3
                                        )   APPROACHING WITHIN 50 YARDS
                                        )   OF A LARGE MAMMAL IN KATMAI
                                        )   NATIONAL PARK
                                               Vio. 36 C.F.R. § 13.1206(a) and 18
                                            U.S.C. § 1865(a)




      Case 3:21-cr-00089-TMB-MMS Document 1 Filed 09/22/21 Page 1 of 3
                                 INFORMATION

       The United States Attorney charges that:

                                        COUNT 1

       On or about August 9, 2018, at Brooks Falls on the Brooks River in Katmai National

Park, within the District of Alaska, the defendants David J. Engelman, Ronald J. Engelman

II, and Steven Roderick Thomas, did enter a closed area of Katmai National Park at the

Brooks River, to wit: at the Brooks Falls viewing platform, by departing from an authorized

viewing platform and wading into the Brooks River below Brooks Falls.

       All of which is in violation of 36 C.F.R. § 13.1226 and 18 U.S.C. § 1865(a).


                                        COUNT 2

       On or about August 9, 2018, at Brooks Falls on the Brooks River in Katmai National

Park, within the District of Alaska, the defendants David J. Engelman, Ronald J. Engelman

II, and Steven Roderick Thomas, did create a hazardous condition in a closed area of

Katmai National Park, to wit: at Brooks Falls, Brooks River, by departing from an

authorized viewing platform and wading into the Brooks River below Brooks Falls, when

brown bears were feeding on the falls and in the Brooks River below Brooks Falls.

       All of which is in violation of 36 C.F.R § 2.34(a)(4) and 18 U.S.C. § 1865(a)

                                           COUNT 3

       On or about August 9, 2018, at Brooks Falls on the Brooks River in Katmai National

Park, within the District of Alaska, the defendants David J. Engelman, Ronald J. Engelman


                                        Page 2 of 3


      Case 3:21-cr-00089-TMB-MMS Document 1 Filed 09/22/21 Page 2 of 3
II, and Steven Roderick Thomas, did approach within 50 yards of large mammals, to wit:

Brown Bears, at Brooks Falls, Brooks River, within Katmai National Park.

      All of which is in violation of 36 C.F.R. § 13.1206(a) and 18 U.S.C. § 1865(a).

      Submitted September 22, 2021, at Anchorage, Alaska.


                                        E. BRYAN WILSON
                                        Acting United States Attorney

                                        s/ Steven E. Skrocki
                                        STEVEN E. SKROCKI
                                        Assistant U.S. Attorney




                                      Page 3 of 3


      Case 3:21-cr-00089-TMB-MMS Document 1 Filed 09/22/21 Page 3 of 3
